Exhibit 10.2

 

GE Energy

 

Mario Gomez-Blanco Project Manager

 

January 23, 2009

 

Empresa Electrica Nuevu Esperanza S.R.L.

Av. Victor A. Belaunde N° 147 Int

703 Edificio Real 6 San Isidro

Lima, Peru

Attention: Edward J. Gilliard; BPZ Resources; Houston. TX

 

SUBJECT:

Empresa Electrica Nueva Esperanza–Caleta Cruz Contract

 

Notice: Requirements for Suspension of Contract CMS 705100, CF20304

 

Dear Mr. Gilliard

 

In connection with the above-referenced contract, based on recent discussions
between us concerning the extended time-line for BPZ’s power project in Peru,
and BPZ’s desire accordingly to defer certain payment obligations for a period
of time, we have expressed our willingness to accommodate BPZ as set forth in
this letter.

 

The purpose of this letter is to serve notice that GE agrees to extend the
deadline to pay Milestone Payment 4 in the amount of $3,431,000 USD no later
than February 25, 2009 in exchange for maintaining contract suspension until
November 15, 2009. Once Buyer decides to bring the contract out of suspension,
it will immediately provide satisfactory evidence that payment security has been
established and new delivery dates, pricing and payment schedule will be agreed
upon by both parties in the form of a Change Order, all payments made up to that
date will be applied to the new price.

 

For purposes of this amendment agreement, the term “Suspension Period” means the
period from and including December 15, 2008 until November 15, 2009. Provided
that Empresa Electrica Nueva Esperanza pays Milestone Payment 4 by February 25,
2009, no failure on the part of either party to perform any of its obligations
under the above referenced contract or to work on the Project (as defined in the
contract) during the Suspension Period shall give rise to any breach or default
by such party or to any right on the part of the other party to terminate the
contract.

 

Outstanding invoice for Milestone Payment 5 in the amount of $3,508,142.86 shall
be paid in full no later than November 16, 2009. Failure to make payment in full
for this invoice shall result in immediate contract termination with no cure
period or time to correct breach.

 

Sincerely,

 

 

 

Acknowledge and agreed

 

 

 

 

Empresa Electrica

 

 

 

 

Nueva Esperanza S.R.L.

 

 

 

 

By:

 

 

 

 

 

/s/ Mario Gomez-Blanco

 

/s/ Pedro Weiss Barker

 

/s/ Rafael Zoeger

Mario Gomez-Blanco

 

Pedro Weiss Barker

 

Printed Name:

Rafael Zoeger

Project Manager Americas

 

National Executive

 

Title:

General Manager

GE Package Power, Inc.

 

GE International, Inc.

 

Date:

23 January 2009

 

 

Sucursal de Peru

 

 

 

 

GE Packaged Power, Inc.

 

T

(281) 864-6137

 

[g41351kei001.jpg]

16415 Jacintoport Blvd

 

M

(713) 302-4084

 

Houston, Texas

 

E

Mario.Gomez-Blanco@ge.com

 

USA

 

 

 

 

 

1

--------------------------------------------------------------------------------